Case 21-10824-mdc             Doc 38     Filed 07/12/21 Entered 07/12/21 13:05:11                  Desc Main
                                         Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Marcus A. Little
       Shanyel M. Little                                                             CHAPTER 13
                                  Debtor(s)

MIDFIRST BANK
                                  Movant
                vs.                                                              NO. 21-10824 MDC

Marcus A. Little
Shanyel M. Little
                                  Debtor(s)

William C. Miller Esq.                                                          11 U.S.C. Section 362
                                  Trustee

                                  MOTION OF MIDFIRST BANK
                            FOR RELIEF FROM THE AUTOMATIC STAY
                                     UNDER SECTION 362

         1.         Movant is MIDFIRST BANK.

         2.         Debtor(s) is/are the owner(s) of the premises 604 Wellfleet Drive , Middletown, DE 19709,

 hereinafter referred to as the mortgaged premises.

         3.         Movant is the holder of a mortgage, original principal amount of $385,600.00 on the

 mortgaged premises that was executed on June 28, 2016. The Mortgage has been assigned as follows:

 Amerihome Mortgage Company, LLC to Midfirst Bank, A Federally Chartered Savings Association filed on

 November 26, 2018 at Instrument Number 20181126-0063242.

         4.         William C. Miller Esq., is the Trustee appointed by the Court.

         5.         The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.         Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $2,678.02 for the months of April 2021 through July 2021.

         7.         In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred legal fees and
Case 21-10824-mdc              Doc 38   Filed 07/12/21 Entered 07/12/21 13:05:11                 Desc Main
                                        Document     Page 2 of 2
legal costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in accordance

with applicable loan documents and related agreements, the Bankruptcy Code and otherwise applicable law.

        8.       The total amount necessary to reinstate the loan post-petition is $10,712.08 (plus attorney’s

fees & costs if applicable).

        9.       Movant is entitled to relief from stay for cause.

        10.      Movant further seeks relief in order to, at its option, offer, provide and enter into any

potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss

mitigation agreement. Movant may contact Debtor(s) via telephone or written correspondence to offer such

an agreement. Any such agreement shall be non-recourse unless included in a reaffirmation agreement.

        11.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                         /s/ Rebecca A. Solarz, Esq.
                                                         ____________________________________
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         BNY Mellon Independence Center
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106
                                                         Phone: (215)-627-1322
                                                         Attorneys for Movant/Applicant
